Exhibit 10.3

 

ENUMERAL BIOMEDICAL HOLDINGS, INC.

 

AMENDMENT NO. 1 TO

2014 EQUITY INCENTIVE PLAN

 

            Pursuant to Article XV of the 2014 Equity Incentive Plan (the
“Plan”) of Enumeral Biomedical Holdings, Inc., a Delaware corporation (the
“Company”), the Plan be, and hereby is, amended as set forth below.  Capitalized
terms used and not defined herein shall have the meanings ascribed to them in
the Plan.

 

                1.         Article IV, Section A of the Plan is hereby deleted
in its entirety and the following is substituted in its place:

 

“A. NUMBER OF SHARES AVAILABLE FOR GRANTS. Subject to Sections IV.B and IV.C
herein, the maximum number of Shares with respect to which Awards may be granted
to Participants under the Plan shall be Eight Million One-Hundred Thousand
(8,100,000). Shares issued under the Plan may be either authorized but unissued
Shares, treasury Shares or any combination thereof.

 

Unless and until the Committee determines that an Award to a Covered Employee is
not designed to comply with the Performance-Based Exception, the following rules
shall apply to grants of Awards to Covered Employees under the Plan, subject to
Sections IV.B and IV.C.

 

1.STOCK OPTIONS: The maximum aggregate number of Shares that may be subject to
Stock Options granted in any one fiscal year to any one Participant shall be
four hundred thousand (400,000).

 

2.SARs: The maximum aggregate number of Shares that may be granted in the form
of SARs granted in any one fiscal year to any one Participant shall be four
hundred thousand (400,000).

 

3.RESTRICTED STOCK: The maximum aggregate grant with respect to Awards of
Restricted Stock which are granted in any one fiscal year to any one Participant
shall be four hundred thousand (400,000) Shares.

 

4.RESTRICTED STOCK UNITS: The maximum aggregate payment (determined as of the
date of grant) with respect to Awards of RSUs granted in any one fiscal year to
any one Participant shall be equal to the Fair Market Value of four hundred
thousand (400,000) Shares; provided, however, that the maximum aggregate grant
of Restricted Stock and RSUs for any one fiscal year shall be coordinated so
that in no event shall any one Participant be awarded more than the Fair Market
Value of four hundred thousand (400,000) Shares taking into account all such
grants.

 

5.PERFORMANCE SHARES: The maximum aggregate payout (determined as of the event
of the applicable performance period) with respect to Awards of Performance
Shares which are granted in any one fiscal year to any one Participant shall be
equal to the Fair Market Value of one hundred fifty thousand (150,000) Shares.

 

6.PERFORMANCE UNITS: The maximum aggregate payout (determined as of the end of
the applicable performance period) with respect to Awards of Performance Units
which are granted in any one fiscal year to any one Participant shall be equal
to one million five hundred thousand dollars ($1,500,000).”

 



 

 

 

                2.         This amendment shall be effective as of the date
approved by the Board of Directors of the Company.

 

Adopted by the Board of Directors on December 1, 2014

 

 

 

